IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44659

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 489
                                                )
       Plaintiff-Respondent,                    )   Filed: June 16, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
ADAM R. DOCKINS,                                )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael Reardon, District Judge.

       Judgment of conviction and unified sentence of four years, with a minimum
       period of confinement of one year, for possession of methamphetamine, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Adam R. Dockins pled guilty to possession of methamphetamine, Idaho Code § 37-
2732(c). The district court imposed a unified sentence of four years, with a minimum period of
confinement of one year, and retained jurisdiction. Dockins appeals, contending that the district
court abused its discretion by not suspending Dockins’ sentence and placing him on probation.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion by not placing Dockins on
probation.
       Therefore, Dockins’ judgment of conviction and sentence are affirmed.




                                                2